1    Roger J. Peven
2    Law Office of Roger J. Peven
     1408 W. Broadway
3    Spokane, WA 99201
4    Telephone: 509.323.9000
     Email: rjpeven@gmail.com
5
6
7
8
9
                       UNITED STATES DISTRICT COURT FOR THE
10                       EASTERN DISTRICT OF WASHINGTON
                         HONORABLE WM. FREMMING NIELSEN
11
12
13    UNITED STATES OF AMERICA,                   No. CR-19-086-WFN

14                    Plaintiff,                  Sentencing Supplement
15             vs.
16    CHARLES JAY EGLET,                          SENTENCING: JULY 16, 2020 AT
17                    Defendant                   9:00 AM

18
19
20        TO: William D. Hyslop, United States Attorney
21                   David M. Herzog, Assistant United States Attorney
22                   Alison L. Gregoire, Assistant United States Attorney
23        I.         Supplement
24
25




     Sentencing Supplement
                                              1
1          Defendant, Charles Eglet, through counsel Roger Peven, submits the
2    following letters of support from friends and family to be considered at the
3    upcoming sentencing scheduled for July 16, 2020.
4
5    Respectfully Submitted this 13th day of July, 2020.
6                                   s/ Roger J. Peven
                                    WA 6251
7                                   Attorneys for Eglet
                                    Law Offices of Roger J. Peven
8                                   1408 W. Broadway
                                    Spokane, Washington 99201
9                                   Telephone: (509) 323-9000
                                    Email: rjpeven@gmail.com
10
11
                              CERTIFICATE OF SERVICE
12
           I hereby certify that on July 13, 2020, I electronically filed the
13
     foregoing with the Clerk of the Court using the CM/ECF System which will
14
     send notification of such filing to the following: David Herzog and Alison
15
     Gregoire, Assistant United States Attorney.
16
17                                  s/ Roger J. Peven
                                    WA 6251
18                                  Attorneys for Eglet
                                    Law Offices of Roger J. Peven
19                                  1408 W. Broadway
                                    Spokane, Washington 99201
20                                  Telephone: (509) 323-9000
                                    Email: rjpeven@gmail.com
21
22
23
24
25




     Sentencing Supplement
                                             2
To The Honorable Judge Wm Fremming Nielsen

       We (Steve and Vicki Eglet) are respectfully writing this letter on
behalf of Charles Eglet. As his parents we are confused and have spent 2
years trying to figure out just how this has happened. To say we were
shocked is an understatement! It is so out of character for the Charlie we
knew.
       We have always known Charlie to be kind, gentle, loyal and caring.
He was responsible for caring for Steve during his cancer treatment,
putting Steves needs before his own. After Steve recovered (as best he
can) from pancreatic cancer Charlie stayed close to Steve to watch over
him. They could often be found working together as referees for Spokane
Youth Sports and various other organizations. It was difficult for Charlie to
leave Steve’s side.
       Spring of 2018 I saw changes in Charlie. He became distant,
avoided family, became isolated. Just prior to the arrest in 2018 I was
concerned about alcohol and drug abuse. I received a call from Charlie
the summer of 2018 in which Charlie stated “There is something wrong
with my brain”. I offered help of getting him to a counselor or anything else
I could do. I innocently thought he was “just” dealing with depression
along with alcohol abuse. Never in a million years would we expect what
was to transpire. I believe alcohol and other addictions led, in part, to very
poor decisions made by Charlie.
       Since Charles arrest I believe he has made the best of a bad
situation. He is concerned about his family and expresses remorse for the
victims. Charlie has stated on numerous occasions, that he feels healthier
than he has in a long time. He has seemed to be able to identify the
unhealthy behaviors and look inward as to how and why he is in the
situation he is in. In my conversations with him Charlie takes full
responsibility and blames no one but himself. It breaks my heart to know
he was dealing with his addictions in secret. He remains positive by
working out in his cell when he can, reading extensively and talking with
family on a daily basis.
       I worry that Steve and I will no longer be living when Charlie is
released, depending on the length of his incarceration. I do know that his
siblings and extended family with be there for him. He has a good support
network. I worry about his safety in prison and how he will be changed by
the prison experience. I do believe he will make the best of the situation
as he proven to do the last 2 years in the Spokane County Jail. Charlie
expresses interest in working on a trade while in prison and to do
everything in his power to become employable once released. He looks
forward to the simple things of holding down a job and hanging out with his
family. Charlies siblings (Charlie is number 3 of our 4 children) and their
spouses have been an amazing support to Charlie and ourselves though
out this ordeal.

       Thank you for your attention and I only hope you can see a glimpse
of the Charlie we know. We ask that you consider his sentence with an
open heart and mind. Steve and I feel that Charlie has learned so much
about himself over the last 2 years and we ask for consideration of the
most lenient sentence possible.

Sincerely,
Steve and Vicki Eglet
 To the Honorable Judge Wm. Fremming Nielsen:

My name is Daniel Thew and I have had the fortune of being both
a teacher and coach at Lewis and Clark high school starting in
1984. I coached both football and wrestling for over 20 years and
as a result this allowed me to meet Charles Eglet when he turned
out for the football team. During Charles four years at Lewis and
Clark I had the privilege of getting to know Charles and his family
on a personal basis.

I am humbly submitting this letter to you because I was asked by
the family if I would be willing to write a letter of support for
Charles expressing to you what my personal experiences and
observations of Charles were.

First of all, I am in no way condoning the crimes that Charles has
committed. I understand that Charles must pay a price for the
crimes he has committed against these young girls. The girls that
Charles took advantage of will feel the impact of his crimes for the
rest of their lives and so it only makes sense that Charles should
pay a price for his actions.

With that said, it is my wish that Charles is offered sex offender
programs while in prison so that he can address his sexual
addictions and work towards reform. I personally believe Charles
is an individual who can be reformed and move forward as a law-
abiding productive citizen. It is my hope that Charles may be
incarcerated for a period of time that allows him to seek needed
reform and yet still have an opportunity to be a productive citizen
who can give back to his community.

The reason why I volunteered myself to write this letter is because
of the positive traits I have witnessed in Charles during the time
that I have known him and his family. Charles is a caring,
hardworking, dedicated and well-meaning individual. He is a
committed individual who shows a great work ethic and is willing
to work hard in order to reach his goals.

I realize Charles will always carry these crimes with him, but I do
hope the court might show mercy on him so that he can get the
help he needs in order to be able to move forward with his life.

In closing I wish to say that this has been one of the most difficult
letters I have written since being at Lewis and Clark high school.
Nobody wins in this type of situation and so I find it hard to
express my thoughts as I would wish. I pray that all parties
involved in this crime can find closure and move forward in a
positive direction.

Honorable Judge Wm. Fremming Nielsen I appreciate you taking
time to read this letter. Many people have been affected as a result
of this crime, but I believe you will make a decision that is fair to
all parties involved. Thank you for your dedication and
commitment as judge in our United States court system.

Sincerely

Daniel Thew
To the Honorable Judge Wm. Fremming Nielsen,

Re: Charles (Charlie) Eglet

I have known Charlie for over 20 years now. Our first introduction
was when my son, Jordan and Charlie were in the same classroom
in their fourth grade year. They started having sleepovers in
elementary, and were constant companions throughout middle and
high school. There were a few years where, during summer break,
the boys would bounce between our home or lake place for several
days then stay at the Eglet’s home for several. I would call
Charlie’s mom and we would joke about whether we needed to pay
each other child support because they spent so much time in one
home or the other, always together. Jordan, became so close to
both Charlie and his younger brother Taylor that the 3 boys called
themselves “the brothers” and Mrs. Eglet became, “momma
Vicky” to him. Both Vicky and I proudly accepted the honor of
being “another mother of the brothers”. I continue to love all three
of the brothers, including Charlie. I hope I can effectively portray
to Your Honor the Charlie I have known and who I believe he is at
his core.

In my experience, Charlie has always been a sweet, big-hearted
guy, the kind of person kids and animals are drawn to and love.
His younger cousins were often in the stands during sporting
events and would be so excited to see him and he always took time
to play and connect with them. During high school, Charlie helped
out with the developmentally challenged boys basketball players
and would be one of the few who would stay and cheer on their
team when they played against other schools. When Mr. Eglet
became ill with pancreatic cancer it seemed to really shake
Charlie’s world. While his friends were headed off to college and
lives away from home, Charlie took on an extraordinarily active
roll as a caretaker of his dad.
Charlie has been someone we have trusted with a key to our home
and who we have called on to check on the house and to care for it
and our pets while away. He was always willing to help out in
anyway and I often depended on him to pull the newspaper off the
porch and feed the animals and give them some attention. About
2-3 years ago Charlie lived in our basement apartment after a break
up with a girlfriend. During that time Charlie seemed to be drifting
somewhat but he remained trustworthy. He had free and welcome
access to our home and did not abuse or betray our trust.

Most significantly, Charlie has always been someone my daughter
and my husband’s two girls cared for and have always felt
comfortable with. We have talked extensively since his arrest and
all three say that there was never anything in his behavior towards
them that was even remotely inappropriate.

I fully understand and empathize with the victims of sexual abuse.
When my daughter was 14 years old I learned that she had been
abused as a preschooler. The devastating pain of those events have
had far reaching and long term effects on not only her but my son
and I, her grandparents, and extended family and friends. I would
not wish that pain on anyone and I would not in any way be a part
of supporting the release of someone who I believed was a habitual
offender with even a remote chance they might re-offend. Yet I do,
with confidence, believe that when he is let free, Charlie will not
go back to the path he was on.

I believe that the period of time he was acting inappropriately was
relatively a very short time and not indicative of a long-term
pattern of behavior. When he is released he will have the support
of his remarkably supportive family, all loving, responsible, and
contributing members of their communities. His extended family is
extremely supportive as well. He has my husband’s and my
support. He was a “good kid” who lost his way. It is my theory that
he took care of everyone else, particularly his father, through a
very long and difficult illness that lasted several years and as a
result of putting the needs of others before himself lost sight of his
own direction.


My hope is that he be seen not just for the wrong he did but as a
loyal, kind friend, a giving person who even as a teenager was able
to look past his own needs to care for his family and though he
most definitely lost his way for a time, will take every advantage to
realize his potential going forward.

Thank you for your time.

Debbie Dahlstrom
Honorable Judge Wm. Fremming Nielson,

I am writing this letter on behalf of Charles (Charlie) Eglet. I have known
Charlie since his birth. My ex-wife (deceased) was living with Charlie's
family when I first met her so I was around the family quite a bit. Even
after the passing of my wife over 20 years ago, the family has remained
very close to me. The parents, Steve and Vicki are two of the kindest
people you'd ever meet and the kids are very much a part of my life.
Charles, Taylor, Kaleena and Alyssa all know me as Uncle Denis, even
though I'm technically not related.

Charlie was a very sweet kid and a good nephew to me. Whenever I came
into town, I usually stayed at the Eglet house at least one night and
interacted with the entire family. Charlie would occasionally wake up early
and go running with me, not because he liked running, but because he
wanted to be a part of what I liked doing. We have attended many sporting
events together over the years as well as just hanging out around the
dinner table or watching TV. One of my last encounters with Charlie was
at the Oregon Coast. We spent hours just flying kites with the family.

I can't explain what happened and I'm still trying to make sense of it. I also
won't make excuses but I do believe in second chances and I especially
believe in Charlie. He has an exceptional support network not only from
his immediate family but from dozens of aunts/uncles/cousins and friends.
I will personally be there for Charlie whenever he gets released. I have
previously extended an offer to him to come down to Oregon if he needed
a change of scenery and that offer still holds.

My heart goes out to the victims. I pray that they have the support,
resources and love that they need to get through this also.

I am here for Charlie. I honestly believe he can become his better self. I
will do whatever I can to help him achieve that goal and I will hold him
responsible when he doesn't. His life has taken a detour but he can make
amends. He has the infrastructure in his life to help him do this.

Sincerely,

Denis Galvin
Honorable Judge Wm. Fremming Nielsen,

        My name is Alyssa Walsh. I am not able to be there in person with my brother
today because of some prior commitments but I stand by Charles in spirit.
        I believe my brother Charlie has always been tender and gentle but I believe
he has dealt with drug and alcohol addiction later in his life, worsened by bouts of
depression. These last several years he wasn’t himself and is not a true
representation of who he is. He is strong and resilient person. Maybe a little too
strong, especially when it comes to asking for help. Charlie was always the person
who would stand up for someone without a voice and be there for anyone who
needed it.
        As a kid, I remember Charlie’s kind heart and temperament. It was easy for
him to adapt and go with the flow and I saw that continue into adulthood. The
Charlie I know would never intentionally hurt anyone. My last few memories of
Charlie were of him playing with my infant son. Charlie lit up anytime he saw any of
his nephews and nieces and he would do anything to help us with them and make
them laugh.
        I believe everyone should be given a second chance in life and one should not
be judged by a mistake they made but rather how they handle themselves when
they get back up. I am so happy to see Charlie in a healthier mental and physical
state right now. He really has been making the best of his time. Charlie has read
more books while in jail then most people do in their whole life. He has been doing
push-up challenges and workouts to keep him physically active and playing card
games and various other activities to keep him mentally sharp. He has being doing
this with the very little resources they are given in jail.
        I am also thankful Charlie has found a faith and is seeing Gods grace in his life
right now. I know Charlie is determined to better himself both mentally and
physically while serving his sentence. He realizes how important this is and how this
will help him succeed when he gets out. I continually worry about Charlie’s safety
and mental health in prison. My hope is that you can place Charlie in a safe prison
where he can pursue education and counseling when needed so that he has a better
chance at succeeding when he is released. Please be as merciful as you can when
determining how long of a sentence he will serve and know that he has so much
more good to offer this world and his life should not be over due to this mistake.
        I continue to look forward to phone calls and letters from Charlie and cherish
any visits I am able to have. I will continue to support him in any way he needs and
we will be ready for the day he gets out of prison to support him and hold him
accountable on the path he is determined to set out on. I know Charlie is strong and
he will serve his sentence well and live a new life upon release.

Sincerely,

Alyssa Walsh
Honorable Judge Wm. Fremming Nielsen,



My name is Jodi Burke and I am writing this letter on behalf of Charles
Eglet. I have known Charlie since approximately 2005 when my oldest
daughter, Ashley, entered Lewis and Clark High School as a freshman.
Ashley attended a small Christian school called The Oaks and knew very
few people at this very large new school. Charlie and Ashley road the
same bus and he extended friendship and kindness to her.



Charlie has been a guest in our home more times than I can count. In fact,
I wouldn’t characterize him as a guest but rather extended family. We
have shared long conversations about everything from high school sports
to life decisions. I have always found him to be protective of those he
considered his friends, soft-hearted and extremely loyal. In fact, there was
an instance where our middle daughter, Daisy, was being pressured by
another boy into a compromising situation and he intervened and helped to
remove her from a potentially dangerous situation. I have seen him stand
with his friends when things were tough in their lives even when he
suffered consequences of their behavior.



I have also seen Charlie in the role of baseball coach and mentor to our
nephew who attends Ferris High School. This young man felt supported
by him and respected his coaching ability and concern for him on and off
the field. I saw his mentor/coach position as truly tapping into his strengths
and expected him to really find a career path there.



I know that Charlie is in a very challenging position and will need to work
hard to restore his opportunity at a bright future. However, I really do
believe in him and his ability to take on challenges and work through
difficult circumstances. The Charlie I know is a hardworking, loyal, kind
and caring person. He will overcome this and move forward in strength,
with a clear head and the support of all of those who care for him. My
family and I will be among those who do just that.
Thank you for your consideration of my view, experiences and regard for
Charles Eglet.



Sincerely,



Jodi Burke
June 18, 2020

Dear Honorable Judge Wm. Fremming Nelsen,

We are writing on behalf of Charlie Eglet, who we have known his entire life. It may be
important for you to know a bit about us.

I, Patrick Winters, am retired as Professor Emeritus from Eastern Washington University.
I taught at Eastern for 28 years, serving as the Professor of Music, Director of Bands, and
Music Department Chair.

I, Joyce Winters, am a retired District 81 teacher. I taught at Mullan Road Elementary
School for 19 years. Charlie was a student at Mullan Road as well.

We were shocked and heartbroken to hear of Charlie’s current situation. We have always
known him to be a happy, upstanding and well adjusted young man. The entire Eglet
family has always shown a strong sense of wholesome Christian family values and
integrity. Charlie and our son have been close friends since they were toddlers. They
remained good friends throughout their school years. They played organized sports
together, shared family vacations, participated in church youth group activities, and
traveled together to San Francisco with the First Presbyterian Church Youth Group as
volunteers doing charity work in poverty areas. We have always known Charlie to be
genuinely kind, generous and respectful. We have seen this with adults, young kids and
his peer group.

We are completely stunned and baffled by his legal issue because it is so drastically out
of character for the positive young man we have always known Charlie to be. We have
every reason to believe that he will rebound from this awful situation. It is our hope that
he will be treated fairly and receive the help and support that he needs, so he is given the
opportunity to steer his life in a positive direction. In fact, we are fully committed to
helping Charlie and will stand by him and support him in any way we can.

Please feel free to call on us at any time if we can provide anything further.

Sincerely,

Patrick and Joyce Winters
To the Honorable Judge William Fremming Nielsen,



Your Honor,

My wife and I would like to convey a few personal thoughts to you prior to the
sentencing of Charles Jay Eglet. We have known Charlie since the day that he was born
31 years ago. The Olney children and the Eglet children all grew up together and they
were almost inseparable going to the same daycare and the same church for a number of
years. Because of the distance between our two homes, our kids did not go to the same
schools.

We do not know all the acts that Charlie perpetrated that got himself into trouble, but
they seemed very much out of character for the good student-athlete that we witnessed
growing up. Charlie’s parents Steve and Vicki Eglet have been lifelong friends of ours
since the early 1980’s. We do not know what caused the changes in the Charlie that we
had known. We do know that when Charlie’s dad Steve was fighting pancreatic cancer
several years ago, it was Charlie who was at this dads side, in doing everything in helping
with Steve’s care, his meals and providing much needed moral support.

In your sentencing, we hope and pray that Charlie will get the help and assistance that he
so needs in returning to the Charlie that we once knew.

Judge Nielsen, we thank you time in reading this letter and for your consideration in this
difficult sentencing.

Thank you,

John and Kathleen Olney
The Honorable Judge Nielsen:

I am Merle Eglet, uncle of Charles Eglet. The purpose of this is to offer my
knowledge of the man standing before you today. I remain perplexed by
his situation as nothing in my association with him over these 31 years
would even remotely suggest that the acts attributed to him were within his
capabilities. I have always been impressed by the gentle, non-
aggressiveness of his demeanor.

Knowing of his learning challenges I have always felt that he was working
to make the very best life possible within his capabilities, and do not find
anything that would suggest that he was of the intent to debase anyone or
create any commercial opportunities from his life.

My hope in presenting this is that you will consider the entire person while
deliberating and render the most compassionate sentence allowable.

Respectfully submitted,

Merle Eglet
July 2nd, 2020

Dear Honorable Judge Wm. Fremming Nielsen:

I am writing to you regarding Charles J. Eglet and his upcoming sentencing. Charlie is
my older brother so I have known him all my life. Growing up, wherever Charlie went, I
was often close behind him. When I think about my life, many of my fondest memories
involve Charlie.

A lot of my favorite memories with Charlie involve sports. We competed on teams
together and against each other in the backyard many times. He is very hard working and
always has his teammate's back. If there was something he could do to make your job
easier, he was always going to do it. When things got difficult and your back was against
a wall, Charlie was always the teammate you wanted there with you because you knew he
had the grit and determination to accomplish what was necessary.

Charlie has always been a very patient and caring person. As a little brother who always
wants things my way, I have tested the bounds of his patient and care many times. While
I do not doubt that I have frustrated my brother many times, Charlie has always remained
patient and cared for me. I lost track of the number of times Charlie set aside what he
wanted to do, or wanted to eat or where he wanted to go, etc. just to do something that
was going to make me happy.

My brother has made some bad decisions and I know he would be the first person to
admit that. I have had a difficult time squaring the decisions he made with the person I
know. I do not believe that anyone should be judged solely on his or her worse decisions
and I hope I am able to provide a more complete picture of who Charlie is for you.

Since his arrest, I have talked to Charlie almost every weekday. In talking to him, I know
he is dedicated to making changes in his life. I also know he is mentally and physically
healthier than he has been in a few years. I know Charlie has the dedication and
determination to make the necessary changes in his life. I will continue to support him in
any way necessary to make these changes, just as he has supported me repeatedly in my
life.

I thank you for taking the time to read this to try and get a more complete picture of who
my brother is.

Sincerely,

Steven Taylor Eglet
